Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As to claim 14, the prior art of record discloses   a twin-tube cylinder including an inner tube (1) and an outer tube (2) defining a chamber (C) between the inner tube and the outer tube (fig 3), a piston rod assembly including a piston rod (6) having an inner end portion inside the cylinder (inside of 1) and an outer end portion outside the cylinder (lower portion of 6, outside of 1), wherein the piston rod assembly is movable within the cylinder back and forth between a compressed position and an extended position (fig 3), wherein a first piston (5) is attached to the inner end portion of the piston rod (fig 3), wherein the first piston is provided with at least one first fluid channel (fig 3, vertical channel in 10) ,a second piston (3) is attached to the piston rod between the first piston and the outer end portion (6, bottom) of the piston rod (6) such that the first piston (5) and the second piston (6) 	are spaced apart together defining an intermediate volume inside the cylinder between the first piston and the second piston(fig 3 between 5 and 3), wherein the first piston (5) separates the intermediate volume from an inner volume (22) inside the inner tube (fig 3), wherein the second piston (3) separates the intermediate volume from an outer volume inside the inner tube (fig 3, under 3), wherein the inner tube (1) is provided with at least one outlet hole (10) through the wall of the inner tube, said outlet hole being positioned such that a sealing portion of the second piston is movable past the at least one outlet hole at compression of the damper (col. 3, lines 18-58), and wherein the inner tube (1) is provided with at least one return hole (7b) through the wall of the inner tube (fig 3), said at least one return hole being positioned such that it connects the chamber of the twin-tube cylinder to the outer volume (col. 3, lines 18-58).
The prior art of record, taken alone or in combination, fails to disclose or render obvious wherein said outlet hole being positioned such that a sealing portion of the second piston is entirely movable past the at least one outlet hole at compression of the damper, such that the at least one outlet hole fluidly connects the chamber of the twin-tube cylinder with the outer volume, and wherein the inner tube is provided with at least one return hole through the wall of the inner tube, said at least one return hole being positioned such that it connects the chamber of the twin-tube cylinder to the outer volume.
As to claim 24, the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein said outlet hole being positioned such that a sealing portion of the second piston is movable past the at least one outlet hole at compression of the damper, wherein the inner tube is provided with at least one return hole through the wall of the inner tube, said at least one return hole being positioned such that it connects the chamber of the twin-tube cylinder to the outer volume, and wherein the second piston is frustoconical with an inner narrower portion sealingly engaging the piston rod and the outer wider sealing portion sealingly engaging the inner tube, wherein the second piston comprises a second fluid channel connecting the intermediate volume and the outer volume, wherein the piston rod assembly comprises a valve body attached to the piston rod on the outer volume-side of the second piston, and wherein the valve body and the second piston are movable relative to each other along the piston rod such that the valve body is positionable in a restricting position relative to the second piston, in which restricting position the valve body is seated on an inner circumferential portion of the second piston for mitigating fluid flow through the second fluid channel, and such that the valve body is positionable in an open position relative to the second piston in which open position the valve body does not mitigate fluid flow through the second fluid channel.  
As to claim 25, the prior art of record, taken alone or in combination, fails to disclose or render obvious said outlet hole being positioned such that a sealing portion of the second piston is movable past the at least one outlet hole at compression of the damper, and wherein the inner tube is provided with at least one return hole through the wall of the inner tube, said at least one return hole being positioned such that it connects the chamber of the twin-tube cylinder to the outer volume, wherein the second piston is movably attached to the piston rod for movement back and forth along the piston rod through a first operational range relative to the piston rod, wherein the first operational range is such that at compression of the damper the second piston is movable towards and together with the valve body for bringing the valve body into the restricting position, and wherein the first operational range is such that at extension of the damper the second piston is moveable away from the valve body for bringing the valve body to the open position.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.K.H/Examiner, Art Unit 3657                    

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657